DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 12-22 and 25 in the reply filed on 6/8/22 is acknowledged.
Claims 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/8/2022.
	Applicant’s claim to priority to prior filed US applications is acknowledged. The prosecution history of the parent has been reviewed.
	The three separate IDS documents have been entered and considered.
	The drawings as filed are suitable for examination.
	In the specification, the equation at the bottom of page 15 is slightly indistinct with respect to the subscript and superscript characters.  Applicant is requested to provide a more distinct equation.
Claim Objections
Claims 14 are objected to because of the following informalities:  In claim 14, a typo exists “one ore more of RNA…” which should be “one or more” and claim 14 fails to end with a period as required.  Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  This is not a rejection- this is a statement of interpretation.
Such claim limitation(s) is/are: 
In claim 12 the generic placeholder is ”processing units configured to”, and the specialized function is: “process the set of variant features to quantify one or more condition specific variables”.
In claim 12 the generic placeholder is “processing units configured to”, and the specialized function is: “process the set of reference features to quantify one or more condition specific reference cell variables”.
In claim 12 the generic placeholder is “processing units configured to”, and the specialized function is:” generate the set of variant induced changes in the one or more condition-specific cell variables by processing the one or more condition-specific reference cell variables with the one or more condition-specific variant cell variables.”
In claim 14 the generic placeholder is “the deep neural network configured to”, and the specialized function is: “extract the set of variant features and the set of reference features by processing the DNA or RNA variant sequence or the DNA or RNA reference sequence to generate a)…b) or c)….”.  Each of a), b) and c) are specialized functions.
In claim 16 the generic placeholder is “the deep neural network configured to”, and the specialized function is: “compute probabilities for discrete levels of the condition-specific cell variables…computed by a) summing an absolute difference between he computed probabilities…and the condition specific variant cell variable b) summing a K-L divergence between the computed probabilities…c) computing an expected value of the condition specific reference cell variable and the condition-specific variant cell carriable and subtracting the expected value…”.
In claim 18 the generic placeholder is “the deep neural network configured to”, and the specialized function is: “classify each one of the one or more genetic variants i) as one of deleterious or non-deleterious, ii) as one of pathogenic, likely pathogenic, unknown, likely benign, or benign or iii) using another set of discrete labels”.
In claim 22 the generic placeholder is “the deep neural network configured to”, and the specialized function is: “identify an explanatory feature by a)…b)…c) identifying whose corresponding feature-specific variant-induced changes are most similar to the set of variant-induced changes in the one or more condition-specific cell variables.”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-24, 25 are rejected under 35 USC 112(b) or 112 (second paragraph) as they fail to particularly point out and distinctly claim the subject matter which applicant regards as his invention.  
As set forth above, claim limitations identified above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In claim 12 the generic placeholder is ”processing units configured to”, and the specialized function is: “process the set of variant features to quantify one or more condition specific variables”. Further, in claim 12 the generic placeholder is “processing units configured to”, and the specialized function is: “process the set of reference features to quantify one or more condition specific reference cell variables”.
Claim 12 fails to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. Claim 12 states that at least two connected layers of processing units are configured to process, and quantify the listed variables.  The claim fails to set forth the specific step-by-step process, algorithms, or structures responsible for processing the data such that the quantification of the variables can be determined.  The specific nature of the DNN is not specifically claimed, and no clear steps of training the DNN, or the presence of a trained DNN are set forth in the claim.  Merely reciting a DNN without any further limitations does not provide adequate structure which would allow the quantification of the desired variables.  The specification at [0039, 0058] discusses the need for certain training, or trained DNN for the cell variable predictor. A weighting scheme, or optimized weights appear to be required, along with gradient descent and/or matrix multiplication.  At paragraph [0048] “the condition- specific cell variable is a cell variable that is measured or predicted under a specific condition, such as a tissue type.” Claim 12 does not provide any specific condition, nor does it set forth how any condition is to be quantified as required. Processing units are further described at [0052-0056] however, the actual process of measuring and quantifying a given variable is not set forth.  [0060] sets forth, referring to Fig 2, a process which “predicts a cell variable as an intermediate to a phenotype…features providing extra information…”  No specific features are provided in claim 12.  Paragraph [0060] continues: “Once determined, the cell variables can be used by the system to determine how much a variant causes the cell variable to change…By training predictors that predict how genotype influences cell variables, such as concentrations of proteins, the resultant machine learning problem is modularized.  Moreover it allows variants to be related to particular cell variables, thereby providing a mechanism to explain variants.” These predictions require particular trained DNN, certain added features, a specific condition, and a specific process of measuring and quantifying a given variable.  Lacking such information, one of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
Further in claim 12 the generic placeholder is “processing units configured to”, and the specialized function is:” generate the set of variant induced changes in the one or more condition-specific cell variables by processing the one or more condition-specific reference cell variables with the one or more condition-specific variant cell variables. Claim 12 fails to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. As set forth above, the claim fails to provide a specifically trained DNN, having a particular structure, specific conditions, a weighting scheme, added features, as well as specific processes for measuring and quantifying a given variable required to determine and “process” the condition-specific reference cell variables with the one or more condition-specific variant cell variables.  Further, how the processing is to take place is not specifically pointed out and distinctly claimed.  The nature of the processing is unclear with respect to the desired output.  The preamble states “a set of variant induced changes” however it is unclear what these are intended to be in this context.   One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
In claim 14 the generic placeholder is “the deep neural network configured to”, and the specialized function is: “extract the set of variant features and the set of reference features by processing the DNA or RNA variant sequence or the DNA or RNA reference sequence to generate a)…b) or c)….”.  Each of b) and c) are specialized functions. Claim 14 fails to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. As set forth above, the claim fails to provide a specifically trained DNN, having a particular structure, specific conditions, a weighting scheme, added features, as well as specific processes for measuring and quantifying a given variable required to “extract” the set of variant features and reference features “by processing the DNA or RNA” variant sequence or reference sequence “to generate” the sets of features identified in steps b) and c). Claim 14 fails to particularly point out and distinctly claim the particular structures, step-by-step processes or algorithms by which the extraction is performed, as well as the generation of the sets of features of steps b) and c).  Step b) states that the set is “computed using one or more layers of an autoencoder other than the input and output layers of the DNN…”  However, by only excluding only the layers of the DNN, and not providing the nature of the layers of the autoencoder required to generate the features fails to particularly point out and distinctly claim the structures and elements required to generate those features.  The claim does not clearly set forth if the matrix of step a) is intended to play a part in the layers of the autoencoder, nor does it clearly identify what other data is required.  With respect to step c) the limitation recites certain RNA features, but fails to set forth how those features are to be extracted, identified, computed or generated. At paragraph [0067] the specification refers to certain situations wherein specific disease labels are not required, however, in those cases specific distance calculations are required for ranking and classifications.  Claim 14 does not set forth such limitations. One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
In claim 16 the generic placeholder is “the deep neural network configured to”, and the specialized function is: “compute probabilities for discrete levels of the condition-specific cell variables…computed by a) summing an absolute difference between he computed probabilities…and the condition specific variant cell variable b) summing a K-L divergence between the computed probabilities…c) computing an expected value of the condition specific reference cell variable and the condition-specific variant cell carriable and subtracting the expected value…”. Claim 16 fails to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. As set forth above, the claim fails to provide a specifically trained DNN, having a particular structure, specific conditions, a weighting scheme, added features, as well as specific processes which “compute the probabilities for discrete levels of the condition specific variables, and wherein each set of variant-induced changes is computed by a) b) and c).  Initially, the claim sets forth that the computed probabilities are computed by a) “summing an absolute difference between the computed probabilities for the” variables, or “summing a Kullback-Leibler divergence” between the computed probabilities for each condition.  Claim 16 fails to set forth the initial conditions, the initial computation of the condition-specific reference and variant cell variables, and fails to provide the computed probabilities of the condition specific variables for each condition.  Step c) requires the computation of an expected value for the variables, but fails to particularly point out and distinctly claim the steps required to make such computations.  Further, no discrete level information is provided in claim 16 or claim 12 such that these computations, or summing absolute differences or the summing of KL divergences can be performed.  Beginning at [0068], and Fig 3, the specification provides certain details as to training targets, generating outputs, using sparse datasets, and steps of analyzing the DNN behavior are discussed.  However, all of these require information and calculations not required or provided for claims 12 or 16.  One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
In claim 18 the generic placeholder is “the deep neural network configured to”, and the specialized function is: “classify each one of the one or more genetic variants i) as one of deleterious or non-deleterious, ii) as one of pathogenic, likely pathogenic, unknown, likely benign, or benign or iii) using another set of discrete labels”. Claim 18 fails to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. As set forth above, the claim fails to provide a specifically trained DNN, having a particular structure, specific conditions, a weighting scheme, added features, as well as specific processes which can make the required classifications into the differing classes that are identified in a) and b) or not specifically identified in c).  Claim 18 fails to particularly point out and distinctly claim the steps required to identify and apply thresholds as required “using labeled data to the single numerical variant score” for each of the genetic variants.  The nature of the labeled data is unclear, and how the thresholds are specifically identified and applied to any data is not specifically pointed out in the claim.  The claim fails to set forth when a given variant is, or is not deleterious.  The claim fails to set forth when a particular variant is “pathogenic, likely pathogenic, unknown significance, likely benign or benign” utilizing the data from the DNN of claim 12 and the unspecified labels and thresholds.  The claim fails to set forth how any “discrete set of labels” is to be treated, such that any data can be classified between them in a meaningful way. Without some limitation as to what the labels are to comprise, and how to distinguish between them, the claim fails to particularly point out and distinctly claim classification utilizing those labels. The specification notes that a variety of specific elements are required such as particular trained DNNs having particular functions, particular feature data, specific conditions and condition data, etc. Without such data, one of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
In claim 22 the generic placeholder is “the deep neural network configured to”, and the specialized function is: “identify an explanatory feature by a)…b)…c) identifying whose corresponding feature-specific variant-induced changes are most similar to the set of variant-induced changes in the one or more condition-specific cell variables.” Claim 22 fails to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. As set forth above, the claim fails to provide a specifically trained DNN, having a particular structure, specific conditions, a weighting scheme, added features, as well as specific processes for identifying an explanatory feature, through the generation and “processing” of vectors, to identify feature-specific variant induced changes and identifying a feature corresponding to a set of variant induced changes. The nature of the processing required for step b) is not clearly pointed out or distinctly claimed such that any correspondence in step c) can be determined.  Further, it is not clear how any feature identified by the steps a-c) identify “an explanatory feature” as required.  The nature of the explanation is unclear.  One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” Additionally, “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”  Finally, “Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claims 12-22, 25 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 12-22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on... In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04.
Original, amended, or new claims are each given their broadest reasonable interpretation in light of, and consistent with the written description of the invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or how the result is to be achieved. For computer-implemented inventions, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps or procedures taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed to achieve the desired results. See MPEP §§ 2163.02 and 2181, subsection IV.As set forth in MPEP 2161, 2181 and 2185, “the claims must be supported by adequate written description of the step-by-step directions, algorithms, or structures to carry out the claimed steps.”
Functional claim limitations may be adequately described if: (1) The written description adequately links or associates adequately described particular structure, material, or acts to perform the function recited; or (2) it is clear based on the facts of the application that one skilled in the art would have known what specific structure, material, or acts disclosed in the specification perform the specialized function. See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) 
Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure." Additionally, "[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999))
"Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." Additionally, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp..”  An invention described solely in terms of a method of its desired function lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. The description needed to satisfy the requirements of 35 U.S.C. 112  "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. 
Considering claims 12-22 and 25, the claimed technology of creating DNN for “computing a set of variant-induced changes in one or more condition-specific cell variables for one or more genetic variants” is considered in the art to be unpredictable.  As set forth above, the claimed invention, drawn to a deep neural network, employs the following generic placeholder for “means” and the following specialized functions. 
In claim 12 the generic placeholder is ”processing units configured to”, and the specialized function is: “process the set of variant features to quantify one or more condition specific variables” and “process the set of reference features to quantify one or more condition specific reference cell variables”. Additionally in claim 12, a specialized function is:” generate the set of variant induced changes in the one or more condition-specific cell variables by processing the one or more condition-specific reference cell variables with the one or more condition-specific variant cell variables.”
In claim 14 the generic placeholder is “the deep neural network configured to”, and the specialized function is: “extract the set of variant features and the set of reference features by processing the DNA or RNA variant sequence or the DNA or RNA reference sequence to generate a)…b) or c)….”.  Each of a), b) and c) are specialized functions.
In claim 16 the generic placeholder is “the deep neural network configured to”, and the specialized function is: “compute probabilities for discrete levels of the condition-specific cell variables…computed by a) summing an absolute difference between he computed probabilities…and the condition specific variant cell variable b) summing a K-L divergence between the computed probabilities…c) computing an expected value of the condition specific reference cell variable and the condition-specific variant cell carriable and subtracting the expected value…”.
In claim 18 the generic placeholder is “the deep neural network configured to”, and the specialized function is: “classify each one of the one or more genetic variants i) as one of deleterious or non-deleterious, ii) as one of pathogenic, likely pathogenic, unknown, likely benign, or benign or iii) using another set of discrete labels”.
In claim 22 the generic placeholder is “the deep neural network configured to”, and the specialized function is: “identify an explanatory feature by a)…b)…c) identifying whose corresponding feature-specific variant-induced changes are most similar to the set of variant-induced changes in the one or more condition-specific cell variables.”.
The level of the skill and knowledge of one skilled in the art of bioinformatics is high.  Bioinformatics combines biological and technical knowledge with skills related to computers and sophisticated data analysis.  In particular, the prior art of record relating to the claimed DNN technology illustrates the unpredictable nature of the technology, and underscores the requirement for a higher level of disclosure required.
For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function... See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).  This includes the particular disclosure of the algorithms, structures, or step-by step processes specifically linked to particular specialized functions in the claims. MPEP 2181: “The specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242. The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means- (or step-) plus-function claim limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See B. Braun Medical Inc., v. Abbott Laboratories, 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1900 (Fed. Cir. 1997). 
The specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242.  Additionally, simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome).
In order to practice the claimed invention one of skill in the art must generate and train an unspecified DNN to perform the specialized functions as recited in the claims, to identify sets of variant induced changes in a condition-specific variable for a genetic variant..  The actual calculations, algorithms, or steps for specifically performing the steps and specialized functions of the claims are not clearly provided by the disclosure nor are any specific step-by-step procedures, algorithms or structures linked to a specific limitation in the claims. While the specification provides some algorithms or flowcharts related to one or more processes or calculations, there is not a clear basis linking specific algorithmic processes to specific steps within the entire scope of the claim, and an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). 
The specification provides a high level, generic description of the invention in the summary and Fig 1-2  Generic description of possible data, possible interpretations, possible applied algorithms and possible outcomes are set forth in introduction, and definitions.  Figures 3-19 provide flow charts and other black box depictions which provide only the same results-based language of the claims, and do not link specific algorithms or step by step directions to any particular limitation of the claims. The examples of the disclosure, at pages 15-24, comprise a variety of steps and algorithms not clearly required in the independent claims to achieve the desired goals.  This includes training, specific training data, additional feature information, specific conditions and condition-related data, weighting schemes, processing layers, labels, specific sets of algorithms each of which are not required in the claims, nor are they particularly explained in the specification utilizing limited definitions.  Therefore, there is no clear linkage between this disclosure and each required specialized function. The claims fail to set forth the minimally sufficient set of steps required for achieving the specialized function, to meet the ultimate goal of the invention. The disclosure fails to link specific algorithms, structures or step-by-step instructions to the specialized function(s) and therefore the claims lack sufficient written description for the specialized functions.
The state of the art of DNN, classification of SNV data from DNA or RNA, and determining an effect of an SNV on a given cell variable can be represented by Manning (2013; PTO-1449), Xiong (2014, PTO-1449) and/or Quang (2014- PTO-1449).  Manning et al provide a review related to the use of artificial neural networks in bioinformatics.  Manning discusses at length the issues facing the selection of a type of neural network, the selection of the parameters, the selection of training sets, error analysis, determining significance of the output of a trained system, and avoiding overfitting issues with the model.  In the section on selecting an architecture for an ANN, Manning points out that the number of hidden layers, and the number of neurons in the hidden layer are dictated by the complexity of the problem and are typically empirically defined.  Too few neurons the model will suffer from under-fitting, and with too many, the model will suffer from overfitting.  In an example related to the identification of protein/DNA or protein/RNA interactions, as well as alternative splicing, Manning points to the development of certain NN for identifying transcription start points, initiators, including required training, features, layers, error analysis and interpretation.  (p90-91).  Manning further discusses examples for identifying gene-gene interactions, and the ATHENA networks.  One application of ATHENA is for the prediction of potential disease causing SNV in a sequence, requiring specific training set data, additional domain knowledge and features, and inference of causality between alleles and disease.  Manning specifically discusses issues regarding DNN in the Conclusions section p 92: 
“a “deep neural network” (DNN); neural networks comprising many hidden layers. These deep network architectures can be powerful, but the typical backpropagation algorithm can struggle or become intractable when it is required to learn many hidden layers, as the error signal being back propagated is constantly reducing. Hinton et al. describe a variation of the restricted Boltzmann machine (RBM) neural network approach capable of learning many layers, where each layer is a further abstraction of features in the training data. These feature abstractions of the network are trained to encode an input signal (the training exemplars) through a number of layers and decode it back through the network to be able to replicate a good approximation of the original signal. In bioinformatics, a common problem is the lack of classified data. Generative models, such as Hinton’s RBM can be used to mitigate this issue, as it can handle the difficult problem of learning these abstractions without the need for labeled data. A smaller amount of labeled exemplars can be used to train the network to act as a classifier.
ANNs may not always be the best approach to solving a problem. Although ANNs work in the absence of key domain knowledge, significant domain knowledge can be required in selecting the inputs and knowing how best to pre-process the input values. However, identifying what is relevant is often an easier task than defining how these values should be interpreted. If a problem is well understood, and can be addressed using a set of known and understood rules, this can be favorable or less error prone than the decisions or interpretations of stimuli produced by a neural network. There is also the need for a sufficient amount of accurately classified training data to be available to adequately describe the remit of situations the network must learn, which may not be readily available.”

Xiong et al. (January 2015) specifically discuss how DNN can take DNA information as input, and apply general rules to predict splicing in human tissues, another possible condition set forth in the claims.  The model of Xiong computes a score for how much the variant alters splicing with respect to reference data, and is not biased by existing annotations or population data.  The model can determine the consequences of common, rare and spontaneous variants.  The model of Xiong required identification of specific training data, extraction of sequence features, RNA-seq data from a reference source, labels as to tissues, among other required elements.  Specific “context-dependent effects” were considered “crucial” for the performance of the model.  The combination of their model, with phenotype-matched genotype data such as that generated by WGS specific variants related to phenotype can be identified.  Including population based information, MAF, and other data all improve certain outcomes.  
Quang (2014) provides a deep learning approach for annotating the pathogenicity of genetic variants.  (DANN). The DANN model comprises an input layer, a sigmoid output layer and three 100-node hidden layers with hyperbolic tangent activation functions.  Quang applied dropout and momentum training to minimize cross-entropy loss functions.  Feature scaling is also performed before training.  Quang utilizes sparse feature sets, reference allele identities, imputation of missing values, et al in the generation of the model.  Specific training data is set forth in section 2.3, including separate validation set and test sets.  The models are observed and controlled to avoid overfitting and other possible detrimental effects. 
The skilled practitioner would first turn to the instant specification to identify the specific algorithms or steps required by the specialized functions recited by the claims. However, the instant disclosure does not provide a written description of those specialized functions, and fails to link the particular algorithms or processes disclosed by the specification to specific functional limitations of the claims. As such, the skilled practitioner would turn to the prior art for guidance as to any known correlations between the disclosed structures or algorithms, and the specialized functions of the claims, however, the prior art shows that each step for generating the model, training it, and utilizing it to determine a classification of pathogenicity of a variant requires a high level of inventive skill and decision making.  Particular data, labels, features, context, conditions, types of NN, training et al are all required to achieve a functional classifier.  As such, the claims lack adequate written description.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 12-22, 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Xiong (2015).
	Xiong et al. The human splicing code reveals new insights into the genetic determinants of disease. (January, 2015) Science, vol 347 issue 6218 I1254806-1-8 and supplemental information. PTO-1449)
	The claims are drawn to deep neural networks for computing a set of variant-induced changes in one or more condition-specific cell variables for one or more genetic variants.  The network comprises an input layer to receive variant sequence data comprising one or more genetic variants, and at least two connected layers of processing units which process the set of variant features to quantify one or more condition specific variables, receive reverence features extracted from a DNA or RNA sequence, process the reference features, and generate the set of variant induced changes by processing the two sets of quantified variables.  
	With respect to claim 12,  Xiong provides DNN, comprising input layers and at least two connected layers of processing units.  (See Fig 1). The input data include DNA or RNA data (see supplemental information, RNA-seq and WGS). Particular examples of variant data include RNA-seq from a knockdown study, and lymphoblastoid RNA-seq data and matching genotype data from a population study.    Both reference data and variant data comprise the input into separate processing elements. VCF files are specifically discussed in section 11 of the supplemental information, along with related reference files. Features in the RNA-seq variant data include SNV, inclusion or exclusion of an exon, splice junctions, changes in expression level, and tissue information.  The set of reference and variant features are processed to quantify condition-specific variables, as in the supplemental information section 1.3.  Section 3 of the supplemental information sets forth the full RNA feature set for analysis of variants related to condition-specific cell variables.  Once the set of features are quantified for the reference cell variables and the variant cell variables, a set of variant-induced changes is generated by processing the reference and variant sets.  Section 4 of the supplemental information sets forth the structure of the DNN, and the resulting set of variant-induced changes.  Section 6 of the supplemental information details how Xiong analyzed the quantitative effect that a single feature F is predicted to have on “psi” (the condition-specific cell variable).  As such, claim 12 is anticipated.
	With respect to claim 13, Xiong utilizes RNA-seq or WGS sequence data as set forth in the supplemental information, the sequence data can be modified or edited as disclosed in Section 1, 2, editing sequences targeted by a therapy as in section 5, and section 7, all from supplemental information.  Overlap is addressed in section 10.4. of the supplemental information.
	With respect to claim 14, Xiong provides matrices of rows and columns, wherein each column contains a bit indicating the nucleotide at a corresponding position as in section 6.2, 7 and 10 of the supplemental information, as well as features of nucleosome binding sites, repeat elements, and structure predictions as in section 3 of the supplemental information.  
	With respect to claim 15, the model of Xiong is a convolutional neural network or a recurrent neural network. See Fig 1. 
	With respect to claim 16, Xiong computes probabilities for discrete levels of the condition specific cell variables, such as low, medium or high, as set forth in section 4 of the supplemental information, utilizing distance or divergence calculations etc to determine expected values and compare them to the experimental values in sections 4, 5 and 7 of the supplemental information.  Kullback-Liebler divergences are discussed in section 4 of the supplemental information.
	With respect to claim 17, the variant scores can be computed for a fixed condition, over a plurality of conditions (tissues) or a maximum of the absolute variant induced changes can be computed as set forth in section 4, 5, 7, and 10 of the supplemental information.
	With respect to claim 18, Xiong uses “another discrete set of labels” as set forth in the supplemental information.
	With respect to claims 19-22, Xiong calculates distance values, genetic scores of known deleteriousness, and weighted averages in the supplemental information.  With respect to claim 21, more than one SNV can be analyzed, including SP, indels, and structural variants such as exon skipping.  The identification of explanatory features as per claim 22 is set forth in section 10 of the supplemental information.
	With respect to claim 25, alternative splice site selection, exon inclusion/exclusion, alternative splicing inclusions and areas of protein/DNA or protein/RNA binding are discussed in the supplemental information at length.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631